         Case 2:19-cr-00642-VAP Document 298 Filed 02/05/21 Page 1 of 1 Page ID #:5346
Daniel J. O'Brien, Assistant United States Attorney
312 N. Spring Street, Suite 1500
Los Angeles, CA 90012
Tel: (213) 894-2468
Email: daniel.obrien@usdoj.gov


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                     CASE NUMBER:

                                                                                CR 19-642-VAP
                                               PLAINTIFF(S)
                              v.
IMAAD SHAH ZUBERI,                                                     NOTICE OF MANUAL FILING
                                                                             OR LODGING
                                             DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed ✔ Lodged : (List Documents)
Government's ex parte application for order sealing document
Proposed Order sealing document; Sealing document




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
          Other:




February 5, 2021                                               Daniel J. O'Brien
Date                                                           Attorney Name
                                                               United States of America
                                                               Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (09/14)                               NOTICE OF MANUAL FILING OR LODGING
